DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 6/21/22 has been entered in full. Claim 1, 3-5, 10, 12, 53, 77, and 78 are amended. Claim 6 is canceled. New claim 104 is added. 
It is noted that claims 100-103 are listed with the status of "(New)", but were previously added in the claim listing filed 11/3/21, and were entered and examined as part of the previous Office action.
Claims 1-5, 10, 12, 13, 16, 17, 19, 21, 42, 53, 54, 77, 78 and 100-104 are pending.

Election/Restrictions
Applicants' election of Group I, currently claims 1-5, 10, 12, 13, 16, 17, 19, 21 and 100-103 was previously acknowledged. Claims 42, 53, 54, 77 and 78 remain withdrawn, and new claim 104 (which depends from claim 78) is herewith withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections of (1) YS5 as the species of antibody, and (2) CD28 as the species of costimulatory domain, were also previously acknowledged. The elected species read on each claim in the elected group.
Claims 1-5, 10, 12, 13, 16, 17, 19, 21, and 100-103 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (12/22/21).
All rejections of cancelled claim 6 are moot.
The objections to claims 3, 4, 12, 13, 16 and 100  at pg 2-3 are withdrawn in view of the amendments to the claims.
The rejection of claims 5 and 10 at pg 3 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 2, 5, 10, 12, 13, 16, 17, 19, 21 and 100-103 at pg 4-9 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the antigen-binding domain of claim 1 to an antibody, and with respect to claims 5 and 10, further in view of the amendments to those claims.

Maintained Objections and/or Rejections
Claim Objections
Claims 101 and 102 are objected to because of the following informalities:
In claim 101, the phrase "at least one costimulatory domains" should be written as "at least one costimulatory domain"; cf. claim 13, lines 1-2.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.
This objection was set forth previously at page pages 2-3 of the 12/22/21 Office action. While Applicants' reply at page 9 indicates that claim 101 has been amended, the claim listing filed on 6/21/22 does not actually contain any amendments to claim 101. As such, the objection is maintained on the grounds set forth previously.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 13, 17, 19, 21 and 100-103 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al, U.S. Patent Application Publication 2016/0361360, published 12/15/16, filed 6/10/16, and claiming priority to 6/12/15 (cited previously). The earliest date to which the instant application claims priority is 11/10/16. This rejection was set forth previously at pages 9-12 of the 12/22/21 Office Action.
Applicants’ arguments (6/21/22; pg 10-11) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the reply, Applicants argue that Chang does not disclose an engineered effector cell "as defined in Claim 1" (pg 10), because Chang only exemplifies CART cells that target the haptens HSG and DTPA-In, or Trop-2, and "does not exemplify a CAR T cell that specifically binds to CD46", and instead only mention CD46 "in long lists of tumor-associated antigens", such as at ¶ 20, which "lists CD46 among 190 preferred embodiments of tumor-associated antigens, arranged alphabetically, that could be utilized in a CAR-T or CAR-NK construct" and ¶ 113, "which lists CD46 among a lost list of "other", presumably non-preferred targets" (pg 10). Applicants conclude that, "[r]eading Chang as a whole, a person of skill in the art would not "at once envisage" the engineered effector cell of Claim 1" (pg 10). 
Applicants’ arguments have been fully considered but are not found persuasive. It is acknowledged that Chang does not provide an example that is directed to the tumor-associated antigen CD46, and instead provides an example directed to a different tumor-associated antigen, Trop-2 (e.g., Example 2). However, per MPEP 2123, "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments". Chang teaches that the CAR-T constructs of the invention comprising a tumor-associated antigen (TAA) are preferred embodiments of the invention (¶ 20), particularly with regard to the Trop-2, but also alternately "preferably" a TAA selected from a list including CD46. While it is acknowledged that the list contains 190 members, that merely reflects the large number of tumor-associated antigens were known in the art, and that the invention of Chang can be applied to any of the known antigens in order to treat cancer. As Chang further teaches, "the skilled artisan will realize that tumor-associated antigens are known for virtually any type of cancer" (¶ 26) and "[a] large number of antibodies against various disease targets, including but not limited to tumor-associated antigens, have been deposited at the ATCC and/or have published variable region sequences and are available for use in the claimed methods and compositions" (¶ 140). Furthermore, the claims of '360 specifically include the use of a CAR-T expressing a CAR (claim 1) that is a tumor-associated antigen (claim 6) that is selected from a group including CD46 (claim 7). As such, it is not found persuasive that the skilled artisan reading the reference of Chang would not at once envisage the claimed arrangement, as it is specifically spelled out in both the specification and the claims of Chang.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al, U.S. Patent Application Publication 2016/0361360, published 12/15/16, filed 6/10/16, and claiming priority to 6/12/15 (cited previously), as applied to claim 1 and 4 above, and further in view of Liu et al, WO2016040683A1, published 3/17/16, filed 9/10/15 and claiming priority to 9/12/14 (cited on the 8/13/19 IDS). This rejection was set forth previously at pg 12-14 of the 12/22/21 Office Action.
The rejection is first restated in view of Applicants' amendments to the claims, and then Applicants' arguments are addressed.
Claim 5 has been amended to depend from claim 4, which depends from claim 1, instead of depending directly from claim 1. Claim 4 limits the antibody of claim 1 to one that is an scFv. Claim 5 has further been amended incorporate the limitation claim 6 (now canceled); specifically, that the antibody comprises a HCVR and LCVR selected from a group including a HCVR comprising HCDR1-3 of SEQ ID NO: 3-5 and LCVR comprising LCDR1-3 of SEQ ID NO: 6-8. These are the CDR sequences of the YS5 antibody, which is the elected species of antibody under consideration. 
Thus, claim 5 as amended encompasses an engineered effector cell of claim 1, wherein the antibody that binds to an epitope of CD46 is an scFv (claim 4), and further wherein the antibody comprises a HCVR and LCVR selected from a group including a HCVR comprising HCDR1-3 of SEQ ID NO: 3-5 and LCVR comprising LCDR1-3 of SEQ ID NO: 6-8 (claim 5). The antibody of claim 5 encompasses the YS5 antibody, as it is anti-CD46 antibody that comprises the required CDR sequences.
The teachings of Chang that anticipate claim 1 were set forth in the rejection of claim 1 under 35 USC 102(a)(2) as anticipated by Chang that was set forth previously and maintained herein (see above). While Chang teaches an ABD that binds to an epitope of CD46, Chang does not further teach an antibody having the sequences of SEQ ID NO: 1 and 5; i.e., the YS5 anti-CD46 antibody.
Liu teaches human anti-CD46 antibodies for various uses, including "therapeutic targeting of CD46-overexpressing tumors" (see Abstract). Liu further teaches the YS5 antibody comprising a VH region of SEQ ID NO: 1 (Figure 1A) and a VL region of SEQ ID NO: 22 (Figure 1B). Liu further teaches that YS5 antibody can be an scFv (page 7).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the engineered effector cell of Chang that meets the limitations of claim 1 (as set forth above), and modify it to use the YS5 anti-CD46 antibody in an scFv format taught by Liu as the antigen binding domain that binds to an epitope of CD46. While Chang teaches use of anti-CD46 antibodies in the chimeric receptor of the invention, Chang does not provide a specific sequence of an anti-CD46 antibody, and Liu provides this information, as well as teaching that it can be in an scFv format that could be incorporated into the CAR of Chang. Thus, the modification represents a simple substitution of a species (YS5) taught by one prior art reference for where another reference teaches a genus (anti-CD46 antibody). This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10 has been amended to depend from claim 5 instead of claim 1. As amended, claim 10 encompasses a cell of claim 5 wherein the antibody comprises a HCVR and LCVR selected from a group including a HCVR and LCVR having at least 90% identity, respectively, to SEQ ID NO: 1 and 2. These are the sequences of the YS5 antibody, and because "at least 90% identity" encompasses "100% identity", the modified cell obvious over Chang in view of Liu described above for claim 5 also meets the limitations of claim 10.

Applicants’ arguments (6/21/22; pg 11) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that the specification of the instant application "presents surprising and unexpected results with the claimed effector cells"; "[s]pecifically, Example 2 presents real time cytotoxicity assays showing that anti-CD46 CAR-T kill CD46 overexpressed LNC AP-C4-B2 cells significantly faster (2 hours vs. 10 hours) than anti-CD19 CAR-T cells kill cells expressing CD19" (pg 11). 
Applicants’ arguments have been fully considered but are not found persuasive. The results pointed to Applicants are acknowledged; however, such results are not sufficient to provide evidence of unexpected results that would rebut the prima facie case of obviousness set forth in the rejection. Per MPEP 716.02(e), evidence supporting unexpected results must "compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness". The subject matter of claims 5 and 10 is an effector cell displaying an antibody having the sequences required by claim 5; i.e., the CDRs of the YS5 antibody. The closest prior art is that which anticipates parent claims 1 and 4; i.e., the teachings of Chang, which are directed to a generic antibody that binds CD46 rather than the specific antibody YS5. As such, evidence of unexpected results with regard to the claimed invention must compare that which is claimed, i.e., an effector cell displaying antibody having the sequences of the YS5 antibody, to that taught by the closest prior art; e.g., an effector cell displaying another CD46 antibody known in the prior art. Such would demonstrate that that a cell displaying the YS5 antibody exhibits unexpected results as compared to a cell expressing another known CD46 antibody. Applicants' alleged evidence of unexpected results is instead directed to a comparison with cells expressing an unrelated antibody; i.e., CD19, which does not constitute the closest prior art, as such does not anticipate parent claims 1 and 4.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al, U.S. Patent Application Publication 2016/0361360, published 12/15/16, filed 6/10/16, and claiming priority to 6/12/15 (cited previously), as applied to claim 1 above, and further in view of Kawalekar et al, 16 February 2016. Immunity. 44: 380-390 (cited previously). This rejection was set forth previously at pg 14-15 of the 12/22/21 Office Action.
Claim 16 has not been amended, and thus the rejection of record is over the grounds set forth previously.
Applicants’ arguments (6/21/22; pg 12) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that Chang does not anticipate claim 1 because Chang does not disclose the invention of parent claim 1 for the reasons argued in reply to the rejection of the claim under 35 USC 102(a)(2) as anticipated by Chang (see above), and that the deficiencies of Chang are not cured by Kawalekar because the latter reference does not teach CD46 as a target for a CAR cell.
Applicants’ arguments have been fully considered but are not found persuasive. The rejection of claim 1 under 35 USC 102(a)(2) as anticipated by Chang has been maintained for the reasons set forth above, and therefore it is not necessary for Kawalekar to cure a deficiency of Chang, as Chang does not have any deficiencies with respect to anticipation of claim 1.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646